Citation Nr: 0917460	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-03 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 20 
percent for Diabetes Mellitus, Type II (DM).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from October 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office (RO).

In February 2008, the Board remanded this matter for further 
development.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
his claimed PTSD stressors remain uncorroborated.

2.  The veteran's service-connected DM, which has required 
the daily use of insulin since approximately December 2007, 
has not, at any time, been shown to require restricted diet 
nor is there probative evidence of the need for regulation of 
activities, episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, or a 
progressive loss of weight and strength because of the 
disorder.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for DM have not been met at anytime throughout the course of 
the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.21, 4.119 Diagnostic Code 
7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e. DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th Ed.) (1994); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).

A review of the Veteran's DD Form 214 demonstrates that he 
was the recipient of the National Defense Service Medal and 
the Vietnam Service Medal.  The Veteran's military 
occupational specialty was listed as a Heavy Vehicle Driver.

Service personnel records demonstrate that the Veteran served 
from June 1965 to June 1966 in the Republic of Vietnam.  
During this period his principal duty was as a "Heavy Vehicle 
Driver."  He was assigned to 597th Transportation Co.  

The Veteran's service treatment records are devoid of any 
complaints or findings of psychiatric problems, to include 
treatment or diagnoses.  

At the time of the Veteran's July 1967 service separation 
examination, normal psychiatric findings were reported.  On 
his July 1967 service separation report of medical history 
form, the Veteran checked the "no" boxes when asked if he 
had or had ever had depression or excessive worry; nervous 
trouble of any sort; frequent or terrifying nightmares; 
frequent trouble sleeping; or loss of memory or amnesia.  

In conjunction with his May 2004 request for service 
connection for PTSD, the Veteran was requested to supply any 
and all information with regard to his PTSD claim.  He was 
also provided with a PTSD questionnaire and was asked to 
provide pertinent information and to return the form.  To 
date, the Veteran has not returned the form.  

The Veteran was afforded a VA psychiatric examination in 
September 2004.  The claims folder was noted to have been 
available and reviewed.  The Veteran was noted to have been 
in the Army during the Vietnam War.  He claimed to have been 
with the 1st Calvary in Vietnam and talked about seeing dead 
bodies.  He faced sniper fire and was fearful for his life.  
The Veteran indicated that he had forgotten a lot of the 
details about what happened in Vietnam.  He did not report 
any post-military stressors.  

The Veteran was noted to have been treated for psychiatric 
illnesses in the past and was currently taking Zoloft.  The 
Veteran denied any recent stressful life events.  Following 
examination, a diagnosis of PTSD was rendered.  

In a January 2005 report, J. Rondeau, Psy. D., indicated that 
the Veteran had been referred by the Veterans Services 
Officer for psychological services as he was experiencing 
symptoms of PTSD related to his military service in Vietnam.  

She noted that the Veteran described symptoms of PTSD which 
emerged following his military duty in Vietnam.  His 
condition went unrecognized and untreated.  He felt depressed 
when at Ft. Dix and made a suicidal gesture of cutting his 
wrists, which went unreported.  When he returned home, he 
continued to experience bouts of depression.  He stated that 
acclimating to civilian life was more difficult because of 
the general public's accusation of veterans as "baby 
killers", "drug addicts", and "drunks".  The Veteran 
described excessive chronic alcohol use.  He indicated that 
his consumption had tapered off but stated that it was still 
a source of disorder between he and his wife.  Dr. Rondeau 
stated that the interpersonal relationships with his family 
were a source of stress.  It was further indicated that the 
Veteran's wife was recovering from breast cancer and that her 
illness distressed him out of fear of losing her.  

The Veteran reported that in Viet Nam he drove a truck on 
supply routes supporting the 101st Airborne and the 1st 
Calvary.  He noted that he often volunteered for dangerous 
duties as he wanted to be a hero.  He was honorably 
discharged.  Following examination, Axis I diagnoses of 
chronic PTSD, dysthymic disorder, and alcohol abuse, were 
rendered.   

In February 2008, the Board remanded this matter to obtain 
additional treatment records, both VA and private.  In March 
2008, an additional VA letter was sent to the Veteran 
requesting that he submit any evidence that was relevant to 
his appeal and that he fill out the necessary authorizations 
to obtain treatment records from the Fairleigh Dickinson 
University (FDU) Center for Psychological Services.  To date, 
no additional information or written authorizations have been 
forwarded by the Veteran.  

VA treatment records obtained from the East Orange VAMC 
demonstrate that the Veteran has continued to be diagnosed 
with PTSD.  

In a August 2006 treatment record, the Veteran indicated that 
while in the military he worked as a truck driver supporting 
the infantry.  A diagnosis of PTSD with the identified 
stressor being the Veteran's tour of duty in Vietnam was 
reported.  

In this case, the record does not support a conclusion that 
the Veteran "engaged in combat with the enemy," as used in 38 
U.S.C. § 1154(b).  The Veteran served with the 597th 
Transportation Co.  He did not have a combat MOS or combat 
medals.

Despite requests from the RO for specific stressor 
information sufficient to warrant further investigation, the 
Veteran has not supplied the requested information. His 
service treatment records, including his July 1967 separation 
examination report, do not make any reference to PTSD or any 
other psychiatric illness.  There is no showing in the record 
that the Veteran received any combat medals.

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the factual data required by VA 
to provide a successful search, such as the names, dates, and 
places of the stressors are straightforward facts and do not 
place an impossible or onerous task on the appellant.  The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  As no 
verified stressors are of record, service connection for PTSD 
is not warranted.


DM

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Ratings of DM are governed by specific criteria and 
principles set forth in 38 C.F.R. § 4.119, Diagnostic Code 
7913.

A rating of 10 percent is assigned for DM that is managed by 
a restricted diet only.  A rating of 20 percent is assigned 
for DM requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for DM requiring insulin, a restricted 
diet, and regulation of activities.

A rating of 60 percent is assigned for DM requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.

A rating of 100 percent is assigned for DM requiring more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Noncompensable complications are considered part of the 
diabetic process under Code 7913.  See Note 1 to Code 7913.

Treatment records obtained in conjunction with the Veteran's 
claim reveal that he was diagnosed as having DM in August 
2001.  

At the time of a September 2004 VA examination, the Veteran 
reported that he developed DM about two or three years ago.  
He was treated with Metformin.  It was indicated that he had 
had a recent eye examination that revealed no findings of 
retinopathy.  The Veteran's weight fluctuated between being 
up and down eight pounds.  There was no history of hypo or 
hyperglycemic episodes.  There were no current fungal 
infections of the feet.  The Veteran had no neurological 
symptoms.  He visited his physician every three months.  He 
tried to follow a diet and to do some walking.  Following 
examination, a diagnosis of DM, inadequately controlled at 
the current time, was rendered.  

A diabetic foot examination performed in February 2007 
revealed onychomycosis, with normal sensory findings.  The 
Veteran's severity level assessment was zero and he was noted 
to have no risk.  An October 2007 eye examination revealed no 
retinopathy.

In February 2008, the Board remanded this matter for further 
development, to include a VA examination and to obtain 
additional treatment records.  

Treatment records obtained in conjunction with the Veteran's 
claim reveal that at the time of a July 2008 visit, the 
Veteran was noted to have no risk of diabetic foot 
involvement.  

The Veteran was afforded the requested VA examination in 
December 2008.  The examiner noted that the Veteran had been 
diagnosed with DM in 2001.  He denied any polyuria or 
polydipsia. He had been on insulin for the past year.  There 
was no anal pruruitis or loss of strength.  The Veteran had 
no history of hospitalization for DKA or hypoglycemia.  He 
had had three episodes of hypoglycemia since being on 
insulin, which occurred rarely.  There were no restrictions 
of activities to avoid hypoglycemia or because of DM.  He was 
followed every three months by his primary care physician.  
The examiner again reported that the veteran had no 
restriction of activity.  There was no bladder or bowel 
impairment.  There was no fungal infection of the feet or 
toenails.  There were also no skin changes related to DM.  He 
was not following any particular diet.  His weight had been 
stable.  There was no history of retinopathy, neuropathy, or 
erectile dysfunction.  The Veteran did not have numbness, 
tingling, or blurred vision.  

Physical examination revealed that the Veteran was 68 inches 
tall and weighed 224 pounds.  His abdomen was soft, nontender 
and nondistended.  He had normal bowel sounds and no 
organomegaly.  The extremities had no clubbing, cyanosis, or 
edema.  The feet had no tinea pedis or onychomycosis.  
Neurologic examination was grossly nonfocal.  A diagnosis of 
DM was rendered.  The examiner stated that the DM was 
uncontrolled.  The examiner noted that the Veteran's DM 
required insulin.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected DM has been manifested by daily 
use of insulin since 2007.  There has been no demonstration 
of the need for a restricted diet.  Moreover, there is no 
probative evidence demonstrating the need for regulation of 
activities because of DM.  There have also been no episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, or a progressive loss of weight and 
strength because of this disorder.  Therefore, a rating in 
excess of 20 percent for DM is not warranted.

The Veteran has also not been found to have diabetic 
neuropathy, retinopathy, or any other disabilities resulting 
from his DM which would warrant a compensable disability 
evaluation.  


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's DM is manifested by the use of insulin and 
occasional episodes of hypoglycemia.  These manifestations 
are contemplated by the rating schedule.  The most recent VA 
examiner did not indicate that the disability caused marked 
interference with employment.  The disability has also not 
required any recent periods of hospitalization.  No other 
exceptional factors have been reported.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the issue of service connection for PTSD, 
the Veteran's status has been substantiated.  In letters 
dated in May 2004 and March 2008, the RO/Appeals Management 
Center (AMC) provided the Veteran with notice that informed 
him of the evidence needed to substantiate entitlement to 
service connection.  The letters also told him what evidence 
he was responsible for obtaining and what evidence VA would 
undertake to obtain.  The letters also told him to submit 
relevant evidence in his possession.  The March 2008 letter 
also requested that the veteran provide written authorization 
to obtain treatment records from FDU Health Care.  The 
Veteran has not supplied the written authorizations.  He has 
also not returned the PTSD questionnaire sent to him in 
conjunction with his claim for service connection.  

As it relates to the issues of service connection, the May 
2004 and March 2008 letters told the Veteran that to 
substantiate the claim there must be evidence of a current 
disability and a link between the disability and service.

The Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in the March 
2008 letter.  

As it relates to the assigned evaluation for DM, this appeal 
arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim in 
a February 2009 supplemental statement of the case.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained, insofar as possible.  
No other relevant records have been identified.  The Veteran 
has also been afforded VA examinations for each issue.


ORDER

Service connection for PTSD is denied.  

An initial evaluation in excess of 20 percent for DM is 
denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


